OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-14-00287-CR
FURR, CHRIS                  Tr. Ct. No. 12-CR-2867-F                      PD-0212-15
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              DISTRICT CLERK NUECES COUNTY
                              PATSY PEREZ
                              BOX 2987
                              CORPUS CHRISTI, TX 78403
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-14-00287-CR
FURR, CHRIS                  Tr. Ct. No. 12-CR-2867-F                      PD-0212-15
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              13TH COURT OF APPEALS CLERK
                              DORIAN RAMIREZ
                              901 LEOPARD
                              CORPUS CHRISTI, TX 78401
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-14-00287-CR
FURR, CHRIS                  Tr. Ct. No. 12-CR-2867-F                      PD-0212-15
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              TRAVIS W. BERRY
                              ATTORNEY AT LAW
                              P.O. BOX 6333
                              CORPUS CHRISTI, TX 78466
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-14-00287-CR
FURR, CHRIS                  Tr. Ct. No. 12-CR-2867-F                      PD-0212-15
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              PRESIDING JUDGE 214TH DISTRICT COURT
                              901 LEOPARD, STE 902
                              CORPUS CHRISTI, TX 78401
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/10/2015                                                   COA No. 13-14-00287-CR
FURR, CHRIS                  Tr. Ct. No. 12-CR-2867-F                      PD-0212-15
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              DISTRICT ATTORNEY NUECES COUNTY
                              MARK SKURKA
                              901 LEOPARD ROOM 206
                              CORPUS CHRISTI, TX 78401
                              * DELIVERED VIA E-MAIL *